The opinion of the court was delivered, by
Strong, J.
In this state the rule respecting proof of handwriting in civil cases, by comparison of it with other writings admitted to be genuine or proved to be genuine beyond a doubt, appears to be this. The comparison can be made only by the jury, and' it is not allowed as independent proof. It can be used only as corroborative. After evidence has been adduced in support of a writing, it may be strengthened by comparing the writing in question with other genuine writings, indubitably such. Beyond this our cases do not go: Bank v. Whitehill, 10 S. & R. 110; Travis v. Brown, 7 Wright 9 ; and this is a departure from the- English rule which excludes other writings entirely, when offered for the mere purpose of enabling the jury to judge of the handwriting by comparison, for reasons that must be admitted to have great weight. But even under our relaxed rule the evidence offered in this case and rejected was inadmissible.
The question at the trial was whether Peter Shive had signed certain assignments of certificates of deposit, purporting to have been made to John A. Greup, the defendant in error. After he had given considerable evidence to show that the signatures were in the handwriting of Shive, and had rested his case, the plaintiffs in error called a witness who testified to his belief that the signatures to the assignments were not those of Peter Shive. They then offered to establish the genuineness of several writings in which the name of Peter Shive had been written by John A. Greup, in order to submit them to the jury to compare with the signatures to the assignments. This being rejected, they renewed their offer in another form. They proposed to prove that the signatures to the assignments were in the handwriting of John A. Greup, and as the means of such proof they offered in evidence *442specimens of the handwriting of Greup, in which he had written the name of Peter Shive, to be submitted to the jury fpr comparison with the signatures to the assignments. This offer was also rejected.
Up to the time when these offers were made there was no evidence whatever that Greup had forged the name of Shive, or that the signatures were in Greup’s handwriting. No witness had expressed such a belief, or intimated a suspicion to that effect. The evidence offered was not then corroborative of anything that had previously been proved, or of anything with which it was proposed to follow it. Assuming, as we do, what does not clearly appear, that the offer was to establish indubitably the genuineness of Greup’s handwriting in the specimens,-yet, when that was established, they could not have been received until ground had been laid for their introduction by other proof that Greup wrote the signatures to the assignments of the certificates. Were this not so, they would be primary and independent evidence of a fact, when the law declares them admissible only as corroborative. True, when the offers were made, it was alleged that Greup signed the name of Shive, but it was alleged without evidence, and there was therefore nothing more than an allegation to be corroborated. The belief of a witness that the signatures to the assignments were not in the handwriting of Peter Shive, was not the first step toward proving that Greup wrote them. For myself, I doubt whether if there had been some evidence that the signatures to the assignments were written by Greup, it could have been corroborated by comparison with other specimens of his writing admitted, or clearly proved, to be genuine. No case in our books has gone to that length, and so broad a doctrine has never been asserted. Even then it would have been allowing the jury to draw an inference of one fact, from another fact, itself only an inferential conclusion. For the question in this case was whether Peter Shive wrote the signatures. It is, however, not necessary to decide this.
If the testimony was admissible in this case, the plaintiffs in error might have gone on and submitted specimens of the handwriting of other persons, A., B., C. and D. indefinitely, specimens selected by themselves, that the jury might determine from comparison whether some one of them had not written the signatures, and therefrom infer that Peter Shive had not. The danger of fraud in the selection of specimens, and the danger of surprise to the opposite party are too great to warrant the allowance of any such instruments of proof. The 1st and 2d assignments of error are not sustained.
The 3d assignment is that the court directed a verdict different from the finding of the jury.- We do not understand such to have been the fact. The verdict is the one rendered in court, not that which had been sealed up and brought in. The paper brought in *443by tbe jury in this case was exceedingly unlettered, but it was a general verdict for tbe plaintiff below, and without asking an explanation from tbe jury tbe court might have moulded it into tbe form in which tbe verdict was recorded. Tbe court simply asked an explanation, and it was given in open court. Then tbe jury declared that they meant to find what tbe record shows their verdict to have been. In all tbis we discover no error.
Judgment affirmed.